
	

114 HR 474 : Homeless Veterans’ Reintegration Programs Reauthorization Act of 2015
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 474
		IN THE SENATE OF THE UNITED STATES
		May 19, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for a five-year extension to the homeless
			 veterans reintegration programs and to provide clarification regarding
			 eligibility for services under such programs.
	
	
 1.Short titleThis Act may be cited as the Homeless Veterans’ Reintegration Programs Reauthorization Act of 2015. 2.Five-year extension of homeless veterans reintegration programsSection 2021(e)(F) of title 38, United States Code, is amended by striking 2015 and inserting 2020.
 3.Clarification of eligibility for services under homeless veterans reintegration programsSubsection (a) of section 2021 of title 38, United States Code, is amended by striking reintegration of homeless veterans into the labor force. and inserting the following:  reintegration into the labor force of—
 (1)homeless veterans; (2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)); and
 (3)veterans who are transitioning from being incarcerated..  Passed the House of Representatives May 18, 2015.Karen L. Haas,ClerkRobert F. Reeves,Deputy Clerk 